Citation Nr: 0814253	
Decision Date: 04/30/08    Archive Date: 05/08/08

DOCKET NO.  07-08 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for service-connected duodenal ulcer.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his spouse, and daughter 


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946, and from November 1947 to January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a   February 2006 rating decision of 
the No. Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the benefit 
sought on appeal.

In December 2007, the veteran, his spouse, and daughter 
testified before the undersigned Acting Veterans Law Jude 
sitting in No. Little Rock, Arkansas.  A copy of the hearing 
transcript is of record and has been reviewed.  The record 
was held open for an additional 60 days following the 
personal hearing to allow the veteran to submit additional 
medical evidence in support of his claim.  Such additional 
evidence with received on January 31, 2008 with waiver of 
initial RO consideration. 


FINDINGS OF FACT

1.  The veteran's service-connected duodenal ulcer has for 
the entire period of increased rating claim more closely 
approximated moderately severe impairment manifested by 
diarrhea, weight loss, occasional hematemesis, and recurrent 
incapacitating episodes averaging at least four or more times 
a year; he has not been shown for any period of claim to have 
severe impairment manifested by pain which is only partially 
relieved by standard therapy, periodic vomiting, recurrent 
hematemesis or melena, or manifestations of anemia and weight 
loss productive of definite impairment of health.  

2.  The evidence of record does not demonstrate that the 
veteran's service-connected duodenal ulcer requires frequent 
hospitalization, is unusual, or causes marked interference 
with employment.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for a 40 percent disability evaluation, but no 
higher, for service-connected duodenal ulcer have been met 
for the entire period of increased rating claim.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.114, Diagnostic 
Code 7305 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  

Here, the VCAA duty to notify was satisfied by way of a 
December 2005 letter that fully addressed all four notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the appellant of what 
evidence was required to substantiate the claim, and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ.  He was 
advised that he could submit statements from himself, 
doctors, or other individuals who were able to describe from 
their knowledge and observations in what manner his 
disability had become worse.  The letter did not describe the 
particular rating criteria used in evaluating duodenal 
ulcers.  Although the veteran has not raised any notice 
issues, the failure to provide complete, timely notice to the 
veteran raises a presumption of prejudice, so that VA has the 
burden to establish that the veteran was not, in fact, 
prejudiced by the inadequate notice.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).
Here, the veteran was not prejudiced by any flaws in the 
December 2005 letter.  The rating criteria for duodenal ulcer 
in excess of 20 percent were provided to the veteran in the 
February 2006 rating decision and the March 2007 statement of 
the case.  Even though the veteran was not specifically 
advised that evidence was needed concerning the impact of his 
disability on daily life and employment, the rating criteria 
specifically rate based upon occupational and social 
impairment and he was provided with them and he was asked 
about occupational and social impairment during his VA 
examination.  Further, the Board finds that the veteran and 
his representative have demonstrated an awareness of what is 
needed for a higher evaluation, most notably at the December 
2007 Board hearing.  At that time the veteran claimed that 
his ulcer had increased in severity and described how 
specific symptoms affected him socially and industrially.  
Their actual knowledge is established by their statements 
that demonstrate an awareness of what is necessary to 
substantiate the claim.  See Vazquez-Flores, supra.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder contains VA and 
private medical evidence.  The veteran was provided an 
opportunity to set forth his contentions during the December 
2007 hearing before the undersigned Acting Veterans Law 
Judge, and he was afforded a VA medical examination in March 
2007.  According to a "VCAA Notice Response" form received 
in May 2007, the veteran indicated that he had no further 
evidence or information to give VA to substantiate his claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  Where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).

The veteran's duodenal ulcer is currently evaluated as 20 
percent disabling, under Diagnostic Code 7305.  A 20 percent 
evaluation is warranted for moderate ulcer, with recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration, or with continuous moderate 
manifestations.  A 40 percent evaluation is warranted when 
the ulcer is moderately severe, with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.  A 60 percent 
evaluation is warranted for severe duodenal ulcer, causing 
pain, only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  38 C.F.R. § 4.114, Diagnostic 
Code 7305.

On March 2007 VA examination, the veteran reported 
intermittent episodes of duodenal ulcer with remissions.   
The examination was essentially normal.  Diagnosis was 
duodenal ulcer.  It was noted that the veteran had not 
reported weight loss.

On his substantive appeal received in March 2007, the veteran 
indicated that he has experienced 5 to 6 incapacitating 
episodes per year, associated with his duodenal ulcer.  He 
indicated that those episodes mostly confine him to his home.  
He stated that his weight has decreased from 180 lbs. to 161 
lbs.

During his December 2007 personal hearing, the veteran 
essentially reported that his duodenal ulcer is worse than 
completed by his current 20 percent evaluation.  He reported 
experiencing about 5 or 6 incapacitating episodes associated 
with his duodenal ulcer, in the past years, lasting one week 
to 10 days.  During these episodes, the veteran is reportedly 
housebound.  He stated that he has lost approximately 15 
pounds.  He indicated that he suffers from bouts of diarrhea 
and vomiting.  He also noted occasional hematemesis.  

His spouse testified at the December 2007 personal hearing 
that the veteran does not tell his physician how he is really 
feeling.  She stated that the veteran does not feel well and 
uses many over the counter medications to relieve his 
symptoms, as advised by his private physician.  The spouse 
stated that since 2005 the veteran has had incapacitating 
episodes about every couple of months, lasting one week to 10 
days.  The veteran's spouse stated that the veteran is on a 
limited diet, which usually consists of soup and crackers.    

The veteran's daughter testified at the December 2007 
personal hearing that her father's ulcer has affected the 
quality of his life.  She stated that he is on a very limited 
diet, and is "just sick all the time."

A January 2008 letter from Eduardo de Mondesert, M.D., 
reflects that the veteran was examined in January 2008, 
including an EGD or upper endoscopy, which revealed a pyloric 
channel consistent with chronic peptic ulcer disease and 
active hiatal hernia.  The history included that the veteran 
had recurrent symptomatic episodes of peptic ulcer disease 
more than three times a year, and was limited in how much he 
could eat, which had caused some weight loss and some degree 
of malnutrition, and that the veteran was on Prilosec.  Dr. 
de Mondesert opined that the veteran's peptic ulcer disease 
had had a significant impact on the veteran's overall health, 
nutrition, and symptoms.  This evidence was received from the 
veteran in January 2008, within the 60 day period during 
which the claim was held open following the December 2007 
personal hearing.  The veteran signed a statement waiving 
initial RO review of this letter so the Board could consider 
Dr. de Mondesert's statement in the first instance.  

On review, the Board finds that the veteran's service-
connected duodenal ulcer more nearly approximates a 
moderately severe disability sufficient to warrant a 40 
percent evaluation.  In this regard, the veteran reports that 
he has lost approximately 15 pounds in the past couple of 
years.  He also indicated that has experiences occasional 
hematemesis.  Further, the veteran, his spouse, and daughter 
all testified that the veteran's duodenal ulcer is manifested 
by at least 5 or 6 incapacitating episodes, lasting up to 10 
days in duration.  The Board also notes that the veteran's 
spouse and daughter testified that the veteran is on a very 
limited diet due to his ulcer.  The veteran's daughter stated 
that her father is "just sick all the time."  The record 
shows that the veteran's daughter is a registered nurse (see 
August 2002 VA treatment note).

Although the medical evidence of record does not reflect much 
recent treatment for the veteran's duodenal ulcer, the Board 
finds persuasive the testimony presented at the December 2007 
personal hearing.  In addition, Dr. de Mondesert's letter 
reflects a medical opinion that the veteran's peptic ulcer 
disease had had a "significant" impact on the veteran's 
overall health, nutrition, and symptoms.  The Board finds 
such impairment of the veteran's health and symptoms more 
nearly approximates the criteria for a 40 percent disability 
rating under 38 C.F.R. § 4.114, Diagnostic Code 7305, namely, 
moderately severe symptoms with impairment of health 
manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year.  The Board 
resolves all reasonable doubt on this question in the 
veteran's favor to find that the veteran's duodenal ulcer 
more nearly approximates the criteria for a 40 percent 
evaluation for the entire period of increased rating claim.  
38 C.F.R. §§ 4.3, 4.7.  

The Board also finds that a higher disability rating of 60 
percent for duodenal ulcer is not warranted, as the evidence 
does not show that the veteran's duodenal ulcer is severe in 
nature, and the symptoms do not more nearly approximate the 
criteria for a 60 percent disability rating.  The lay and 
medical evidence of record and previously discussed does not 
show that the veteran's ulcer causes pain that is only 
partially relieved by standard ulcer therapy, or periodic 
vomiting, or recurrent hematemesis or melena, or manifests 
anemia and weight loss productive of definite impairment of 
health.  Consequently, the Board finds that an evaluation in 
excess of 40 percent for service-connected duodenal ulcer is 
not warranted under Diagnostic Code 7305.  38 C.F.R. § 4.114. 

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to service-connected duodenal ulcer, or 
otherwise render a schedular rating impractical.  There is 
also no indication that his service-connected duodenal ulcer 
has produced marked interference with employment, nor does 
the evidence show that the veteran is frequently hospitalized 
for pertinent disability.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96.


ORDER

A 40 percent evaluation, but no higher, for service-connected 
duodenal ulcer for the entire period of increased rating 
claim is granted, subject to the regulations governing the 
award of monetary benefits.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


